125.150(1)(b). The court may make an unequal distribution of property,
                  however, if it finds and states in writing compelling reasons for doing so.
                  Id.   Evidence of domestic abuse is not a compelling reason to make an
                  unequal division of property, absent economic consequences of the abuse.
                  See Wheeler v. Upton-Wheeler,     113 Nev. 1185, 1190, 946 P.2d 200, 203
                  (1997). Having reviewed the record, we conclude that, contrary to
                  appellant's contentions on appeal, the district court considered the
                  relevant property and its value, and made an equal division of community
                  property and debt.
                              Appellant also contends that the district court abused its
                  discretion in not awarding him spousal support. He argues that he was
                  entitled to spousal support based on his age, poor health, diminished
                  earning capacity, and the parties' disparate incomes, and that the court
                  improperly considered evidence of domestic violence when refusing to
                  award support.
                              When granting a divorce, the district court may award spousal
                  support as appears just and equitable.      See NRS 125.150(1)(a); see also
                  NRS 125.150(8) (setting forth factors for the court to consider when
                  awarding spousal support). The district court has wide discretion in
                  determining spousal support issues, and this court will not disturb the
                  decision absent an abuse of discretion.   See Wolff v. Wolff,   112 Nev. 1355,
                  929 P.2d 916 (1996). We have considered appellant's arguments and
                  reviewed the record on appeal, and we conclude that the district court did




SUPREME COURT
       OF
     NEVADA
                                                        2
(0) 1947A <   •
                not abuse its discretion in declining to award appellant spousal support.
                Accordingly, having concluded that appellant's contentions lack merit, we
                            ORDER the judgment of the district court AFFIRMED."




                cc: Hon. James E. Wilson, District Judge
                     Cristo Alfonso Forero
                     Delfa L. Forero
                     Carson City Clerk




                      'Appellant filed a proper person transcript request form. We
                conclude based on our review of the record that transcripts are not
                necessary for our review of this appeal.




SUPREME COURT
        OF
     NEVADA                                          3
(0) 1947A